NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 10-4540
                                     ____________

                               MARTA RIVERA DIAZ,

                                           Appellant

                                            v.

                      COMMISSIONER OF SOCIAL SECURITY
                                ____________

                    On Appeal from the United States District Court
                              for the District of New Jersey
                                (D.C. No. 2-09-cv-06471)
                     District Judge: Honorable Stanley R. Chesler
                                      ____________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    July 15, 2011

             Before: SLOVITER, FUENTES and FISHER, Circuit Judges.

                                 (Filed: July 27, 2011 )
                                     ____________

                              OPINION OF THE COURT
                                   ____________

FISHER, Circuit Judge.

      Marta Rivera Diaz appeals the order of the District Court affirming the final

decision of the Commissioner of the Social Security Administration (“Commissioner”)

denying her application for Disability Insurance Benefits (“DIB”) and Supplemental

Security Income (“SSI”) under Title II and Title XVI of the Social Security Act, 42

U.S.C. § 401 et seq. For the reasons stated below, we will affirm.
                                             I.

       We write exclusively for the parties, who are familiar with the factual context and

legal history of this case. Therefore, we will set forth only those facts necessary to our

analysis.

       From 1997 until March 2006, Diaz worked as a clothing presser in a laundry.

Diaz filed an application for disability benefits claiming that she had been disabled since

March 24, 2006. After the Commissioner denied her application, Diaz requested that an

Administrative Law Judge (“ALJ”) review the denial. Before the ALJ, Diaz testified that

she could not work because of depression and pain. She reported that she visited a

therapist and a psychiatrist for treatment of her depression. Diaz also submitted medical

evidence that she sought treatment for a variety of physical and mental ailments.

Examinations by Dr. Reyes, her primary treating psychiatrist, revealed Diaz had intact

cognition, no perceptual disturbances, good memory and judgment, unimpaired

concentration, and average intellect. Other examiners, Drs. Arrington and Weistuch,

concluded Diaz had restrictions in her ability to learn new tasks, concentrate, and make

appropriate decisions, based in each case on one-time consultative examinations.




                                              2
       The ALJ determined that, although Diaz suffered from a severe impairment, she

retained the residual functional capacity (“RFC”) to perform “light work,” 1 limited to

simple, unskilled, repetitive, and low stress jobs involving only occasional contact with

supervisors, coworkers, and the public. A vocational expert also testified that Diaz’s

work as a presser was unskilled and of light exertion. The ALJ then asked the vocational

expert if a hypothetical individual could work as a clothing presser given the limitations

that the ALJ identified in Diaz’s RFC. The vocational expert responded affirmatively.

Based on the RFC and the expert’s testimony, the ALJ held that Diaz was not disabled

and denied her benefits. The District Court affirmed. Diaz timely appealed.

                                              II.

       We review the ALJ’s decision to determine whether it is supported by substantial

evidence. 2 See 42 U.S.C. § 405(g); Allen v. Barnhart, 417 F.3d 396, 398 (3d Cir. 2005).

Substantial evidence is defined as “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

(1971) (internal quotations marks omitted).




       1
         “Light work involves lifting no more than 20 pounds at a time with frequent
lifting or carrying of objects weighing up to 10 pounds. Even though the weight lifted
may be very little, a job is in this category when it requires a good deal of walking or
standing[.]” 20 C.F.R. §§ 404.1567(b), 416.967(b).
       2
        The District Court exercised subject matter jurisdiction pursuant to 42 U.S.C.
§ 405(g). We have jurisdiction pursuant to 28 U.S.C. § 1291.


                                              3
       The Commissioner employs a five-step process to evaluate whether a claimant is

entitled to DIB. Where, as here, a claimant has a severe impairment, but the impairment

does not qualify as a listed impairment, “the Commissioner assesses in the fourth step

whether, despite the severe impairment, the claimant has the [RFC] to perform h[er] past

work.” Allen, 417 F.3d at 401 n.2. The claimant bears the burden to establish an

inability to return to his or her past relevant work, or he or she will be ineligible for DIB.

Plummer v. Apfel, 186 F.3d 422, 428 (3d Cir. 1999).

                                             III.

       On appeal, Diaz appears to attack the validity of the Commissioner’s assessment

at step four of the five-step analysis. Diaz argues that the ALJ based its denial of benefits

solely on the hypothetical testimony of the vocational expert, and that the ALJ’s

hypothetical should have contained further limitations with regard to her ability to

manage her own money, handle stress, and maintain concentration. We disagree.

       Although vocational expert testimony is not required, it may be used in making

this determination because such an expert “may offer relevant evidence . . . concerning

the physical and mental demands of a claimant’s past relevant work, either as the

claimant actually performed it or as generally performed in the national economy.” 20

C.F.R. § 404.1560(b)(2); see also Dukes v. Barnhart, 436 F.3d 923, 928 (8th Cir. 2006).

In posing a hypothetical question to a vocational expert, “the ALJ must accurately convey

. . . all of a claimant’s credibly established limitations” as determined in the RFC.


                                              4
Rutherford v. Barnhart, 399 F.3d 546, 554 (3d Cir. 2005) (emphasis in original). If the

hypothetical question does not include “medically undisputed evidence of specific

impairments” in the record then “the expert’s response is not considered substantial

evidence.” Burns v. Barnhart, 312 F.3d 113, 123 (3d Cir. 2002). The hypothetical here

was premised on the ALJ’s RFC assessment limiting Diaz’s work to simple jobs

involving occasional contact with supervisors, coworkers, and the public.

      The ALJ’s RFC assessment was thorough, as it compared medical examinations

spanning several years and explained its decision to credit certain medical evidence. The

ALJ specifically credited the findings of Dr. Reyes, who treated Diaz regularly from

2004 through 2007, and who concluded that Diaz had no significant mental limitations

and could manage her own benefits. In contrast, the ALJ found that the evidence

supporting Diaz’s characterization of her mental limitations was unpersuasive because it

was largely supported by one-time consultative examinations and premised on her own

subjective complaints. See Rutherford, 399 F.3d at 554 (“Limitations that are medically

supported but are also contradicted by other evidence in the record may or may not be

found credible[.]”). Diaz points to statements by Drs. Weistuch and Arrington that

suggest she had difficulty managing her own benefits and that she was not appropriately

dealing with stress. As the ALJ explained, however, these statements contradicted the

findings from Dr. Reyes that Diaz could manage her own money. See Plummer, 186

F.3d at 429 (“An ALJ may reject a treating physician’s opinion outright only on the basis


                                            5
of contradictory medical evidence[.]”). Moreover, the ALJ incorporated Diaz’s

limitations by including in the hypothetical the restrictions of simple, unskilled,

repetitive, and low stress work. The ALJ reasonably determined that a more restricted

characterization of Diaz’s ability to concentrate and manage her own benefits was not

supported by substantial medical evidence. Thus, that characterization was properly

excluded from the RFC and the hypothetical. See Burns, 312 F.3d at 129.

       After the ALJ properly concluded that Diaz had the RFC to perform light work, it

considered the vocational expert’s testimony, based on the hypothetical question

representing all of Diaz’s credible impairments. See id. at 123. The vocational expert

testified that Diaz could perform her past relevant work, as it is generally performed in

the national economy. See 20 C.F.R. § 404.1560(b)(2). Therefore, the ALJ’s

determination that Diaz was ineligible for DIB is supported by substantial evidence. 3

                                             IV.

       For the foregoing reasons, we will affirm the order of the District Court.




       3
        Diaz also contends that a remand for calculation of benefits is warranted.
Because the ALJ’s decision to deny Diaz benefit at step four was supported by substantial
evidence, the ALJ was not required to reach the fifth step. See 20 C.F.R. §§ 404.1520(g),
416.920(g). Thus, a remand is not necessary.


                                              6